First of all, Sir, let me
add my voice to the congratulations on your election to
the high office of President of the General Assembly at
its fifty-ninth session and express confidence that,
under your leadership, it will be successful and fruitful.
I would like to begin by supporting the statement
of Secretary-General Kofi Annan concerning the
crucial importance of fostering the rule of law, both at
home and in the framework of international relations,
29

for the solution of the topical issues of the modern
world.
Today, the whole system of international relations
is under vicious attack. We are witnessing the growing
reach and brutality of international terrorism and
organized crime, the alarming degradation of our
environment and the spread of poverty, misery and
disease.
Every year, we keep repeating that the challenges
and threats to humanity have become global and that
the international community should make joint efforts
to address these challenges effectively and with
determination. But, with our words still resonating in
the air, these problems continue to place a heavy
burden on human beings.
For years, the international community has been
ignoring the most burning problems of social and
economic development and has failed to address
poverty, misery, illiteracy and various forms of
discrimination. As a result, we are faced with an
unprecedented threat of international terrorism, which
undermines the pillars of the world economy and
security. Nevertheless, we have not yet done anything
meaningful to get a detailed analysis of the ideology
behind international terrorism, its institutional base and
its sources of financing. In other words, the central
nature of international terrorism remains terra
incognita for all of us; we are familiar only with its
ugly manifestations.
Recent alarming developments in the world,
especially the massacre in Beslan, have again
highlighted the urgent need to reform the United
Nations. We cannot meet new challenges and address
today’s acute problems if we continue to rely on old
approaches. The central issue of international security
is turning the United Nations into an effective tool
designed to strengthen regional and global security
systems, the regime of non-proliferation of weapons of
mass destruction and management of globalization
processes.
As a matter of principle, we consider it important
to ensure balance in the functioning of the General
Assembly, the Security Council and the Economic and
Social Council, as envisioned in the Charter of this
Organization. We insist on the need to strengthen the
role of the General Assembly in the settlement of the
most important issues facing humanity today. In our
view, the international community’s efforts to combat
terrorism and to settle armed conflicts can be more
effective only on the basis of such an approach.
Kazakhstan has supported the Secretary-
General’s decision to establish a high-level panel on
United Nations reform. We believe that this panel, with
its broad mandate and wide-ranging powers, should
arrive at an acceptable solution to this present crucial
issue. Kazakhstan holds the view that, in its current
form, the Security Council no longer reflects the
realities of our world. I share the opinion of the Prime
Minister of Japan, Mr. Junichiro Koizumi, that the
“enemy State” clauses in the United Nations Charter
are obsolete. The Security Council should be
revitalized by the addition of new permanent and non-
permanent members. Asia, Africa and Latin America
should have a wider representation in the Security
Council and should be directly involved in the search
for solutions to the important problems facing the
international community.
Kazakhstan calls for the establishment of a
council of regional organizations under the auspices of
the United Nations Secretary-General. Close attention
should be paid to the proposal to establish an economic
and social security council. We believe that these
proposals reflect the need to strengthen global
multilateral cooperation.
Our country continues to believe that the United
Nations is the only genuinely universal international
organization responsible for the issues of war and
peace, acting as a guarantor of international law.
It is encouraging that the reform of the United
Nations Security Council Counter-Terrorism
Committee is gaining momentum. With the current
escalation of international terrorism, the role of this
Committee should become more important; otherwise,
global counter-terrorism efforts to address new
challenges and threats will not be so effective, and this
runs counter to the wishes of the peoples of the world.
Mr. Belkhadem (Algeria),Vice-President, took the
Chair.
Our country supports the United Nations
peacekeeping effort and the continued strengthening of
its capacity in this area. With escalating humanitarian
crises and armed conflicts, as effectively demonstrated
by the developments in Darfur, the United Nations
should pay special attention to the possibility of
broader participation by authoritative regional and
30

subregional organizations in peacekeeping operations,
which would allow a more effective and timely
response to emerging threats.
Yet, one key issue is the prevention of conflicts
and crises. For this reason, Kazakhstan is a firm
supporter of preventive diplomacy and continues to
believe that the establishment of a Central Asian
preventive diplomacy centre is a timely initiative.
In our view, there is an urgent need to coordinate
the efforts of the entire international community in the
area of disarmament and arms control. We call for an
early entry into force of the Comprehensive Nuclear-
Test-Ban Treaty and urge the Governments of those
States that have not yet ratified this instrument to
display political will and genuine commitment to
nuclear disarmament.
As one of the few States that have voluntarily
given up their nuclear weapons, Kazakhstan is
concerned by the current status of the Nuclear Non-
Proliferation Treaty. This important treaty has been
seriously eroded because of destructive actions on the
part of a number of known States. We should recognize
that the non-proliferation regime faces a formidable
threat, and there is a real possibility of an uncontrolled
spread of weapons of mass destruction and, most
important, of terrorists getting hold of them. In view of
this, we consider the establishment of a nuclear-
weapon-free zone in Central Asia to be a very
important and timely proposal.
We believe that the negotiation process within the
Conference on Disarmament in Geneva should be
reactivated. In our view, the potential of this important
forum is far from being tapped to its full extent.
The Government of Kazakhstan attaches great
importance to the consistent implementation of the
Programme of Action to Prevent, Combat and
Eradicate the Illicit Trade in Small Arms and Light
Weapons, as discussed at a regional conference in
Almaty in March of 2004.
For us, it is very important that the Iraqi issue is
again in the political realm of the United Nations.
Emphasizing the need to ensure the independence,
sovereignty and territorial integrity of Iraq, Kazakhstan
welcomes the transfer of authority and responsibility
for the administration of the country to the Interim
Government of Iraq and calls on the Iraqi people to
come together in the name of national unity and
conciliation.
The participation of a unit of the armed forces of
Kazakhstan in the multinational force in Iraq is a
demonstration of our country’s commitment to the
implementation of its obligations towards the
maintenance of international peace and security.
Continued instability in the Middle East is a
matter of grave concern to Kazakhstan. From our point
of view, the resumption and advancement of the peace
process, on all tracks, and the implementation by all
parties to the conflict in the Middle East of their
commitments, as reflected in the road map and relevant
Security Council resolutions, should remain the main
goal of all those concerned.
Kazakhstan supports the efforts of the current
Government in Afghanistan to consolidate peace and
security in the country and address social, economic
and humanitarian issues. We expect that the
international community, starting with all the
developed countries, will live up to their commitments
with regard to the rehabilitation of Afghanistan. As for
our country, we are ready to contribute to the process,
within our means.
We believe that the well-being of the Central
Asian region is largely dependent on the normalization
of the situation in Afghanistan. We have every reason
to be concerned by such problems as the increasing
spread of drugs, illegal migration and surging religious
extremism. Together with poverty, ecological
degradation and the lack of water resources, these
phenomena provide a breeding ground for international
terrorism, which is gaining force in our region.
In view of that, Kazakhstan supports the activities
of the United Nations Office on Drug and Crime in
Central Asia, particularly the adoption of a regional
plan of action to control the illicit spread of drugs in
the States neighbouring Afghanistan and the
establishment of a security belt around that country.
We believe that the deployment in Afghanistan —
under the auspices of NATO — of the International
Security Assistance Force is an important factor in the
restoration of peace and security in the country.
Kazakhstan’s initiative regarding the Conference
on Interaction and Confidence-Building Measures in
Asia (CICA) — already a fact of international life — is
an effective tool designed to strengthen confidence and
31

security in Asia. The first CICA summit, held in June
of 2002, became a milestone in that process and paved
the way for practical efforts to institutionalize the
Conference.
The draft catalogue of confidence-building
measures and the draft rules of procedure have already
been agreed and are expected to be adopted at a
ministerial meeting of the CICA countries, scheduled
to be held in October 2004 in Almaty. The adoption of
the catalogue will create a unique document
encompassing a range of measures in the military,
political, economic, cultural and environmental areas
designed to strengthen security and confidence in Asia.
As a newly independent State, Kazakhstan wants
to contribute to global harmony and stability. The fact
that our multi-ethnic State enjoys a large degree of
inter-confessional and inter-ethnic accord says a lot;
first of all, it is a confirmation that Kazakhstan has
become an integral part of the civilized community. We
categorically reject the concept of the clash of
civilizations and consider it to be counterproductive
and harmful, because it serves as a justification for
international conflicts and the barbaric actions of
international terrorists.
Kazakhstan firmly believes that dialogue and
harmony among civilizations are not only possible but
also necessary. For that reason, our head of State
initiated a congress of world religions, held in Astana
in September of 2003. The success of that forum has
strengthened our conviction that it is absolutely
essential to establish a dialogue and ensure peaceful
coexistence between religions and civilizations, in the
interests of peace and global security.
Kazakhstan reaffirms its strong commitment to
integration and multilateral cooperation at the regional
level. This approach, which promotes the sustainable
social and economic development of Kazakhstan, is
fully within our long-term interests. Such institutions
as the Shanghai Cooperation Organization, the
Eurasian Economic Community, the Organization of
Central Asian Cooperation and the Economic
Cooperation Organization play an ever-increasing role
in the efforts to strengthen security, develop economic
cooperation and create conditions for the prosperity of
our large region.
We have great expectations regarding integration
within the framework of the single economic space
made up of the territories of Belarus, Kazakhstan,
Russia and Ukraine. Our country also supports the
strengthening of the capacity of the Commonwealth of
Independent States (CIS) as a major and influential
international organization. Recently, President
Nursultan Nazarbaev has made concrete proposals
concerning the reform of the Commonwealth.
Kazakhstan reaffirms its commitment to the
implementation of its obligations towards the
Organization for Security and Cooperation in Europe
and hopes that the upcoming ministerial meeting in
Sofia will develop new approaches to the reform of
that organization in order to adapt it to new challenges
emerging from our region. We also commend the
results of the cooperation with NATO within the
framework of its Partnership for Peace programme and
consider the possibility of increasing the level of our
cooperation with that alliance.
Kazakhstan continues to pay priority attention to
the development of its cooperation with Russia, the
United States, China, the countries of Central Asia, the
European Union and the Asian and Islamic countries.
We are now in a position to claim considerable
progress in that area, which has allowed us to create
favourable external conditions for liberal reforms in
the country. Having been given the status of a market
economy and enjoying a high rating in the financial
community, Kazakhstan has been recognized by the
international community as a leader among the post-
Soviet States in practically all economic indicators,
including direct foreign investments.
We welcome the start of a direct dialogue
between the Central Asian States and Japan and
consider that form of cooperation to be very
meaningful and promising. We also attach great
importance to the partnership between our region and
the United States in order to create a zone of free trade.
The Almaty Programme of Action, adopted by
the International Ministerial Conference of Landlocked
and Transit Developing Countries and Donor Countries
and International Financial and Development
Institutions on Transit Transport Cooperation, held in
August of 2003 in my country, has provided to the
landlocked Central Asian States an important tool for
the solution of their trade and transit problems. We
hope that the needs of inland States will be duly taken
into account in trade negotiations in order to provide
appropriate privileges and preferences to that group of
countries.
32

It is a well-established fact that the transportation
policies of many countries, including Kazakhstan, are
closely linked to the delivery of hydrocarbons to world
markets. As a country with the potential to become a
major world exporter of oil and gas, Kazakhstan
attaches great importance to the determination of the
legal status of the Caspian Sea and to the signing of a
convention on that issue. An agreement by the littoral
States on the use of the Caspian Sea exclusively for
peaceful purposes has become an important
accomplishment in the negotiation process. Kazakhstan
holds the view that it is necessary to continue intensive
efforts in a five-party format, gradually overcoming
existing differences in the search for solutions that
would agree with the fundamental principles of
international law and promote the final determination
of the legal status of the Caspian Sea.
Kazakhstan is gravely concerned by the fate of
another sea — the Aral Sea. The continued degradation
of the environment of the region seriously affects the
health and livelihood of the population. The situation
in the Aral Sea region has acquired global dimensions;
the salt from its seabed has long been present in the air
in Europe and Asia, and even over the North Pole. Yet
the international community, unfortunately, is not fully
aware of the grave ramifications of this environmental
disaster. Technical assistance and financial aid to the
population of that long-suffering region have been
sporadic. We believe that a special General Assembly
resolution on the Aral Sea has long been overdue.
We also urge the international community to
reactivate fruitful cooperation in the solution of social
and economic problems facing the population around
the former Semipalatinsk nuclear testing ground. The
people of the region were the unwitting victims of
some 500 nuclear-weapons tests conducted in the heat
of the global arms race. We are grateful to the
Governments of Japan, the United States and other
donor States for the due attention being paid by them
to this screaming problem, yet we believe that, in this
particular case, multilateral cooperation would have
been more effective. The framework for such
cooperation is already in place in the form of a relevant
General Assembly resolution, whose potential has not
been used to the full.
In conclusion, I would like to emphasize that
Kazakhstan will continue to exert every effort to
strengthen global and regional stability, fight terrorism
and meet other challenges that we face today.